- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A CONTENTS CONTENTS Key Consolidate Data 03 Highlights of the Period 04 Ratings 06 Macroeconomic Environment 07 RECENT EVENTS 08 Executive Summary 09 Santanders results in Brazil ACCOUNTING AND MANAGEMENT RESULTS RECONCILIATION 10 MANAGERIAL INCOME STATEMENT 11 BALANCE SHEET 16 PROFIT BY SEGMENT 21 CARDS 22 Risk Management 23 Sustainable Development and corporate governance 25 Summarized balance sheet and financial Statements 27 2 KEY CONSOLIDATED DATA KEY CONSOLIDATED DATA The following information is based on the consolidated results of Banco Santander (Brasil) S.A., prepared according to the International Financial Reporting Standards (IFRS). The condensed financial statements for the first semester of 2010 (1H10) are available at the Investor Relations and regulatory agencies website. The following information, regarding results and performance indicators, are managerial, as they are adjusted for the fiscal hedge of the investment in the Cayman branch. This adjustment, which impacts the income tax and gains (losses) on financial assets and liabilities + exchange rate differences, does not change the net profit. The reconciliation between the accounting result and the managerial result is available on page 10 of this report. MANAGEMENT ANALYSIS 1H10 1H09 Var. 2Q10 1Q10 Var. 1H10x1H09 2Q10x1Q10 RESULTS (R$ million) Net interest income 9.7% 0.5% Net fees 10.5% 5.4% Allowance for loan losses -4,654 -4,827 -3.6% -2,251 -2,403 -6.3% Administrative and personnel expenses -5,429 -5,380 0.9% -2,774 -2,655 4.5% Net profit 44.3% 0.2% BALANCE SHEET (R$ million) Total assets 20.2% 9.9% Securities 99.5% 24.9% Loan portfolio¹ 9.2% 4.7% Individuals 11.4% 4.4% Consumer finance 6.2% 2.4% SMEs 1.3% 4.7% Corporate 15.7% 6.7% Funding from Clients -9.6% 1.5% Total equity 38.2% 1.3% Total equity excluding goodwill² 76.5% 2.1% PERFORMANCE INDICATORS (%) Return on shareholders' equity - annualized 10.2% 9.9% 0.4 p.p. 10.4% 10.5% -0.1 p.p. Return on shareholders' equity excluding goodwill² - annualized 17.4% 21.9% -4.6 p.p. 17.8% 18.0% -0.3 p.p. Return on average asset - annualized 2.2% 1.7% 0.5 p.p. 2.2% 2.2% -0.1 p.p. Efficiency Ratio³ 34.2% 36.5% -2.2 p.p. 35.4% 33.1% 2.4 p.p. Recurrence 4 61.4% 56.1% 5.3 p.p. 61.6% 61.1% 0.6 p.p. BIS ratio excluding goodwill² 23.4% 17.0% 6.4 p.p. 23.4% 24.4% -1.0 p.p. PORTFOLIO QUALITY INDICATORS (%) Delinquency 5 - IFRS 6.6% 7.0% -0.5 p.p. 6.6% 7.0% -0.4 p.p. Delinquency 6 (more than 90 days) - BR GAAP 4.7% 6.2% -1.5 p.p. 4.7% 5.4% -0.7 p.p. Delinquency 7 (more than 60 days) - BR GAAP 5.6% 7.6% -2.0 p.p. 5.6% 6.4% -0.8 p.p. Coverage ratio 8 101.7% 97.1% 4.6 p.p. 101.7% 102.8% -1.1 p.p. OTHER DATA Assets under management - AUM (R$ million) 28.1% 2.7% Numbers of credit and debit cards (thousand) 12.9% 3.9% Branches 0.3% 0.3% PABs (mini branches) -1.3% -0.3% ATMs 0.1% 0.1% Total Customers (thousand) 9.5% 2.3% Total active account holders 9 (thousand) 5.8% 1.2% Employees 1.3% 0.1% 1.Management information. 2. Goodwill from the acquisition of Banco Real and Real Seguros Vida e Previdência. 3. General Expenses/Total Income . 4. Net commissions / General expenses. 5. Portfolio overdue by more than 90 days plus loans with high default risk / Credit Portfolio. 6. Portfolio overdue by more than 90 days / Credit Portfolio BR GAAP. 7. Portfolio overdue by more than 60 days / Credit Portfolio BR GAAP. 8. Allowance for Loan Losses / Portfolio overdue by more than 90 days plus loans with high default risk. 9. Customers with active accounts during a 30-day period, according to the Brazilian Central Bank. 3 CONTENTS HIGHLIGHTS OF THE PERIOD RESULTS § The Net Profit was R$ 3,529 million in the first semester of 2010 , an increase of 44.3% (R$ 1,084 million) compared to the R$ 2,445 million in the first semester of 2009. § In the second quarter of 2010, the net profit totaled R$ 1,766 million , up 0.2% compared to the first the quarter of 2010. Excluding the extraordinary results from the first quarter of 2010 (R$ 37 million), the growth of the second quarter reached 2.3% § The Profit before Taxes was R$ 4,481 million , an increase of 43.9% compared with the same period of 2009. In the quarter, the net profit was R$ 2,309 million, an increase of 6.3% compared with the first quarter of 2010. INDICATORS § Evolution of performance indicators in twelve months (1H10/1H09): - Efficiency ratio¹: 34.2% in 1H10, down 2.2 p.p. - Recurrence ratio²: 61.4% in 1H10, up 5.3 p.p. - ROAE³: 17.4% annualized in 1H10, decrease of 4.6 p.p. § Positive evolution of soundness indicators : - BIS Ratio
